Citation Nr: 1512731	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating for an acquired psychiatric disability, in excess of 50 percent prior to October 8, 2009, and in excess of 70 percent from October 8, 2009 through to October 7, 2013.
 
2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 8, 2009, to include on an extraschedular basis.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a fractured left humerus, a left hand disorder, a left hip disorder, internal bleeding, a temporomandibular joint disorder, depression and broken teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1954 to January 1956.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a June 2009 rating decision, the RO granted service connection for a psychiatric disability manifested by dysthymia, anxiety, and PTSD and assigned an initial 50 percent disability rating, effective August 4, 2006.  In a September 2009 decision, the RO denied entitlement to an increased compensable rating for bilateral hearing loss.  A December 2009 rating decision denied entitlement to a TDIU.

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with his claims folder.

In a June 2011 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151.  As discussed in further detail below, however, although the Veteran perfected an appeal of this claim, the Board has not yet addressed this issue.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a November 2011 videoconference hearing at the RO.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 was not addressed at that hearing.  A transcript of the hearing has been associated with his claims folder.

In April 2012, the Board remanded the issues of entitlement to an initial rating in excess of 50 percent for a psychiatric disability, entitlement to an increased compensable rating for bilateral hearing loss, and entitlement to a TDIU.  Again, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 was not addressed.  The Board also awarded entitlement to an effective date of July 13, 1998 for the grant of service connection for a psychiatric disability manifested by dysthymia, anxiety, and PTSD.

In an August 2012 rating decision, the RO assigned a 50 percent disability rating, effective July 13, 1998, and in January 2014, the evaluation was increased to 70 percent from October 8, 2009 and to 100 percent from October 7, 2013.  The January 2014 rating decision also awarded a TDIU effective October 8, 2009 to October 7, 2013, when the 100 percent schedular rating was assigned for the psychiatric disorder.

In January 2015, the Veteran was informed that the AVLJ who held the November 2011 hearing is no longer at the Board and was offered an opportunity for another hearing.  In a February 2015 correspondence, he declined.

In a February 2015 correspondence, the Veteran, through his representative, indicated that he was pursuing an appeal of the rating for the acquired psychiatric disorder for the period prior to October 7, 2013.  As reflected on the title page, the Board has characterized the issue accordingly.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues entitlement to a TDIU prior to October 8, 2009 and entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2015 correspondence, the Veteran requested withdrawal of the issue of entitlement to a compensable rating for bilateral hearing loss.

2. Prior to October 7, 2009, the Veteran's acquired psychiatric disorder was not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

3. From October 8, 2009 to October 8, 2013, the Veteran's acquired psychiatric disorder was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to a compensable rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. Prior to October 7, 2009, the criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3. From October 8, 2009 to October 8, 2013, the criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hearing Loss

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, in a February 2015 correspondence, the Veteran requested that the issue of entitlement to an increased compensable rating for bilateral hearing loss be withdrawn.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

II. Acquired Psychiatric Disability

Duties to Notify and Assist

Because the current appeal arises from the initial rating decision, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  VA obtained the Veteran's service treatment records, relevant post-service VA treatment records and private medical records.  In March 2009, the RO contacted the Social Security Administration (SSA) and requested all available SSA disability records. SSA subsequently responded that no SSA disability records existed and that any further efforts to obtain them would be futile.

Pursuant to the Board's April 2012 remand, the AOJ obtained VA treatment records from VAMC West Haven from January 2011 to the present and from the Vet Center in West Haven, Connecticut, the AOJ also obtained a VA psychiatric examination to assess the severity of his service-connected psychiatric disability, readjudicated the claim and issued a Supplemental Statement of the Case.  In addition to assisting the Veteran, these actions constitute substantial compliance with the Board's April 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, at the June 2010 DRO hearing and the November 2011 Board hearing, testimony was elicited by the representative, the DRO and the Veterans Law Judge regarding the Veteran's psychiatric symptomatology during and since service; thus the material issue on appeal was fully developed.  See 38 C.F.R. § 3.103(c)(2) (2014).

Higher Initial Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119(1999) (pertaining to staged initial ratings).

The Veteran's acquired psychiatric disorder has been rated as 50 percent disabling prior to October 2009, 70 percent disabling from October 2009 through October 2013, and 100 percent disabling thereafter.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Factual Background

Following a seven-year prison term for arson, in February 2000, the Veteran was paroled and began mental health treatment.  An April 2000 VA mental health record shows that although the Veteran exhibited some grandiosity and gave somewhat tangential or unrelated answers to difficult questions such as why he was married six times, he was cooperative with the interview and exhibited speech within normal limits, euthymic mood, full range of affect, logical and goal-directed thought process, thought content without psychotic symptoms, and no suicidal or homicidal ideation.

A November 2001 VA optometry record shows that the Veteran had returned to school and was spending more time studying, reading and doing computer work and a November 2001 VA health psychology record indicates that the appellant and his partner were planning on taking a five-month trip to Florida.

In January 2004, the Veteran reported that he was improving emotionally and mentally, that he has not been depressed, anxious, or overeating as much, and that he has been procrastinating less.  He expressed that he has been less socially withdrawn and more interactive with the world.  A GAF score of 65-67 was noted.

A February 2004 VA treatment record shows that the Veteran quit his job as a computer teacher to pursue a new job as a wellness products salesperson, but that he was financially stable.  A GAF of 72 was noted. 

A June 2004 VA treatment record shows that the Veteran experienced brief passive homicidal ideation against his cardiologist but did not take any action.  Another June 2004 VA treatment record shows that the Veteran was employed part time at the YMCA teaching networking and that he had a few friends.  A GAF of 65-67 was noted.

A July 2004 VA treatment records reveals that his symptoms were stable and he denied suicidal and homicidal ideation.  Another July 2004 VA treatment record shows that the Veteran reported an improvement in his mood, anxiety and psychotic symptoms over the past year and that he had a job buying and selling therapeutic magnets.

In October 2004, the Veteran again reported an improvement in mood and a reduction in anxiety.  In November 2004, he continued to be socially active.

A December 2004 VA treatment record indicates that the Veteran experienced some frustration with not being able to complete certain tasks but otherwise his symptoms appeared to be stable; he denied suicidal and homicidal ideation and reported that his depressed mood had lessened in severity.

A July 2005 VA treatment record shows that the Veteran's symptoms were had been stable over the prior year and that he was still engaged in his alternative health business.  A GAF score of 70 was noted.

In August 2005, the Veteran reported attending computer club meetings and that he was studying to start an internet business.  Socially, he reported having a girlfriend and a friend.

A July 2006 VA treatment record shows that the Veteran made some delusional statements but had a GAF score of 61; another June 2006 VA treatment record indicates that he was unemployed.

By September 2006, the Veteran reported that he had been working on a marketing proposal for the past two weeks for a new business venture and that he had been attending seminars.

An October 2006 VA treatment record reveals that the appellant's thought content had become increasingly delusional; a GAF score of 58 was noted.  A November 2006 VA treatment record shows that he continued to exhibit psychotic and disorganized thought content.

By July 2007, the Veteran reported that he no longer felt that he needed to be followed by a psychiatrist because he had stopped therapy in April 2007.  He also stopped taking his medication because he was no longer experiencing any of the associated symptoms that led to the prescription of antipsychotic medication.

Although a December 2007 VA treatment record indicates that the Veteran's auditory hallucinations had returned, by March 2008, they had again stopped, and he reported feeling less anxious.

An April 2008 VA treatment record shows that while the Veteran had reported some recent suicidal ideation, by the time of the appointment, he reported that he was "back to normal."  He was assessed to not be a threat to himself.

An August 2008 VA treatment record shows that the Veteran denied both auditory and visual hallucinations, as well as suicidal or homicidal ideation.  Some delusional content, however, was noted.  Although another August 2008 VA treatment record indicates that he denied feeling depressed and anxious, by September 2008, he complained of increased low level anxiety.

In March 2009, the Veteran reported that he fell on ice in November 2008, hit his head, and had been having memory problems ever since.

A May 2009 VA examiner noted that the appellant's diagnoses ranged considerably over the years and included schizoaffective disorder, schizotypal personality disorder, schizoid personality disorder, narcissistic personality disorder, rule-out PTSD, rule-out schizophrenia, rule-out bipolar disorder and psychotic disorder not otherwise specified.  He added that based on the Veteran's report of both an in-service sexual assault and traumatic childhood events, he could not reliably determine the extent to which his current symptoms were a result of his military-related trauma compared to other events.

After interviewing the Veteran, the examiner noted some grandiosity but found that the appellant showed a considerable capacity for interpersonal engagement, to include humor and superior intellectual capacity, which he opined would be contraindicative of a psychotic disorder.  While the Veteran did not appear to have a large social network, he acknowledged that he had one female friend and seemed to enjoy his relationship to his primary mental health clinician at the VA.  Mental status examination revealed that the Veteran exhibited no signs of psychosis, his mood was normothymic without current suicidal ideation or homicidal ideation, although the Veteran had acknowledged having had suicidal ideation on occasion in the past.  Affect was ranging and well modulated, and there were no significant cognitive impairments.  Primary defenses were narcissistic as manifested by the underlying grandiosity.

The examiner estimated that the overall picture was complicated because the appellant had personal strengths including an above average IQ, significant intellectual interests, ambitiousness, a sense of humor and capacity for interpersonal engagement.  Despite these resources, however, there was a low-level but pervasive dysphoria, as the Veteran spent much of his personal strengths toward looking for ways to "treat himself."  Moreover, the Veteran had acknowledged that his intellectual interests in alternative medicines were designed to heal the wounds of both his early childhood and his in-service assault.  The examiner further noted that despite the appellant's grandiose and occasionally peculiar ideation, he did not seem at all organized on a psychotic level because he spoke in compelling, realistic terms about his relationships.  The examiner again noted that it was not possible to differentiate the symptoms that resulted from his early childhood from the symptoms arising from his in-service assault because of the significant passage of time from both of those events.  In sum, the examiner noted that the Veteran's considerable personal resources, particularly his intellect and sense of humor, had buffered him from a more impaired clinical or functional status and that his current GAF score of 65 was slightly higher than that indicated in the medical record but still reflected a moderate degree of impairment.  Although the examiner indicated that he did not review the claims folder, he noted that he had interviewed the Veteran and reviewed his VA treatment records dating back to the year 2000.

A July 2009 VA treatment record shows that although the Veteran reported experiencing "flashbacks," the doctor interpreted them as nightmares since the Veteran stated that they occurred while he was sleeping.  The appellant also reported auditory hallucinations which the Veteran reported believed to have come from aliens. 

In August 2009, the Veteran reported that he continued to experience cognitive difficulties.  A September 2009 VA treatment record shows reports of occasional suicidal ideation but without intent; another record from the same month shows a GAF score of 45.

A November 2009 mental health consultation from Montowese Healthcare Center determined that the Veteran's speech, thought process, attention, concentration, judgment, knowledge, orientation, and memory were all normal, and that he exhibited no abnormal thoughts, and his mood and affect were euthymic.

A February 2010 VA treatment record shows that the Veteran reported flashbacks and that his auditory hallucinations returned.

A May 2010 VA examiner summarized the Veteran's psychological history as involving complaints of visual and auditory hallucination which were relieved by low-dose antipsychotics, vague and circumstantial thought processes with magical thinking, paranoid and grandiose ideation, trauma and trauma-related nightmares.  The examiner added that since the May 2009 VA examination, there had been some attention and memory deficits secondary to vascular risk factors and effects of a recent traumatic brain injury, some symptom exacerbation due to a recent incident involving being trapped in an elevator, some paranoid thinking, and the incurrence of significant financial debt.  Despite these recent changes, the examiner endorsed the May 2009 examiner's assessment of the Veteran's psychosocial adjustment, noting that it was consistent with the current presentation.

The examiner found the Veteran to be cooperative, extremely pleasant and engaging, and oriented times three, although he made a few errors on mental status testing.  While he was highly verbal and articulate, his narrative was mildly circumstantial but responsive to redirection.  There were otherwise no overt indicators of formal thought disorder.  The examiner also noted that the Veteran reported hearing infrequent auditory hallucinations and that, while not overtly psychotic, his thinking was somewhat unusual and suspicious but did not seem to influence his facility with social interaction.  His defenses were primarily narcissistic and grandiose; he denied current suicidal ideation.  The examiner noted a GAF score of 50.

The examiner added that it was possible that his lifelong pattern of emotional volatility and tendency to devalue and eliminate individuals who insult or otherwise hurt him suggested a personality organization in the borderline/narcissistic spectrum, which would also account for the intermittently poor reality resting and psychotic symptomatology.  The examiner noted that the added complication of measurable cognitive difficulty, which could be age related or otherwise, would affect his resilience and susceptibility to stress.  Although he had not reviewed the claims file, the examiner reviewed the appellant's VA treatment records from April 2000 and interviewed the Veteran.

A May 2010 VA treatment record shows fleeting homicidal ideation without intent.

A June 2010 VA treatment record indicates that the appellant denied auditory and visual hallucinations, that his mental status was stable and that he exhibited an euthymic mood. 

August 2010 VA treatment records show that the Veteran was assessed as a low risk of harm to himself and to others.  A GAF score of 65 was noted.

A September 2010 VA treatment record again shows that the appellant's symptoms remained stable.

November 2010 VA treatment records indicates some transient disorientation after the Veteran presented to the emergency room complaining of bizarre thoughts and headaches since a dentist "reconnected [his] left and right brain."  He was assessed with a GAF score of 45 but to not be a danger to himself or others. 

A December 2010 VA treatment record shows that the appellant continued to experience occasional nightmares and flashbacks although depressive symptoms predominated. The impression was that he was having a hard time adjusting to age and life stressors and medical problems.

In November 2012, the Veteran submitted an October 2012 VA disability benefits questionnaire that had been filled out by his treating VA psychiatry resident who noted that he had reviewed the appellant's electronic VA treatment records only.  The examiner checked boxes indicating that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks weekly or less, mild memory loss, flattened affect, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  He also noted that he had experienced intermittent episodes of hallucinations which were mostly auditory, as well as some somatic hallucinations and occasional odd beliefs and bizarre thought content.  He summarized the appellant's overall functioning as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood and assigned a GAF score of 45.

In October 2013, the Veteran was afforded another VA psychiatric examination.  The examiner there noted that although she had reviewed the claims file and VA treatment records, her evaluation would focus on the appellant's symptoms since the last examination in May 2010.  She noted that in August 2012, he began attending a certification program for life coaching which was mostly completed and that he had found it to be beneficial for his mental health.  He also reported that he had never received any work or paid employment since being released from prison, although he was hoping to go into business for himself.  The Veteran reported passing suicidal thoughts but without intent.  

The examiner checked boxes indicating that the Veteran experienced depressed mood, chronic sleep impairment, mild memory loss, impaired memory, flattened affect, difficulty with complex commands, impaired judgment, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place. She added that he also reported psychomotor retardation, fatigue, diminished concentration, and passive suicidal ideation.

The examiner noted that upon examination, the Veteran reported some auditory hallucinations, which were not highly intrusive or recurrent, symptoms of depression, as well as evidence of emerging psychotic features like unusual or magical thinking associated with his mood disorder.  She opined that there had been only a minimal increase in his emotional distress since his 2010 VA examination, because he had reportedly been able to successfully participate in continuing education despite his psychiatric symptoms and because he cited his medical, rather than mental, disorders as the primary contributing factor to his inability to continue his certification program.  Moreover, he had not required any inpatient, emergency or residential psychiatric care since the 2010 VA examination and he continued to participate in outpatient psychiatric care on a regular basis.  Overall, she considered his symptoms to result in moderate symptoms of emotional distress and moderate impairment in functioning.  She added that he displayed some ongoing memory problems and disorientation but that she could not confirm that he suffers from a diagnosed cognitive disorder. She assessed a GAF score of 52.

VA mental health treatment records predating the October 2013 VA examination, to include those from the VA New Haven Vet Center, were consistent with the examiner's characterization of his symptoms.  The Veteran was also provided with an October 2014 VA psychiatric examination.  To the extent that examination discussed the Veteran's symptoms for the period prior to October 2013, it was consistent with the medical evidence discussed above.


Analysis

While the evidence above reflects that prior to October 2009, there were periods of time where the Veteran reportedly experienced occasional auditory hallucinations, suicidal or homicidal ideation, and/or delusional content, such symptoms, when present, did not result in deficiencies in most areas of occupational and social functioning.  The transitory homicidal ideation in June 2004, for example, occurred in the context of the Veteran teaching a class at the YMCA and reporting having a few friends.  Although some delusional statements were noted in July 2006, only two months later, he reported that he had been attending seminars and working on a new business venture.  Indeed, the March 2009 VA examiner assessed the Veteran as having a moderate degree of impairment but noted that he seemed to enjoy his relationship to his primary VA mental health clinician, that he had one female friend and that he exhibited no signs of psychosis and that there were no significant cognitive impairments.  Although the May 2009 VA examiner indicated that he had only interviewed the Veteran and reviewed VA treatment records, because the vast majority of the evidence from this time period consists of VA treatment records, and because the examiner otherwise indicated a thorough review of pertinent medical evidence and consideration of the Veteran's reported symptoms and history, his opinion is adequate for rating purposes.  Therefore, for the period prior to October 2009, an evaluation in excess of 50 percent is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 118.

For the period from October 2009 through October 2013, while the appellant's symptoms do evidence some worsening, the overall disability picture does not indicate that they have resulted in total occupational and social impairment.  Indeed, the November 2009 Montowese Healthcare Center records determined that the Veteran's speech, thought process, attention, concentration, judgment, knowledge, orientation, and memory were all normal, and that he exhibited no abnormal thoughts, and his mood and affect were euthymic.  The May 2010 examiner noted that his symptoms did not seem to influence his facility with social interaction and the October 2012 VA examiner summarized the appellant's overall functioning as resulting in occupational and social impairment with deficiencies in most areas.  Moreover, the October 2013 examiner opined that there had been only a minimal increase in his emotional distress since his 2010 VA examination, and noted that he had been able to successfully participate in continuing education despite his psychiatric symptoms.  Overall, she considered his symptoms to result in moderate emotional distress and moderate impairment in functioning.

Again, to the extent some of the VA examiners noted that they had only reviewed the Veteran's VA treatment records, the Board still finds that their opinions were based on an accurate picture of the Veteran's symptomatology since the vast majority of the claims file consists of VA treatment records.  The only relevant private treatment records that the examiners may not have considered - from Montowese Healthcare Center - showed significantly less severe symptoms.  Thus, the appellant was not prejudiced by the omission; if anything, it bolstered his contentions.  The VA examiners otherwise indicated a thorough review of pertinent medical evidence and consideration of the Veteran's reported symptoms and history; thus their opinions are adequate for rating purposes.

Therefore, for the period from October 2009 through October 2013, a rating in excess of 70 percent is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 118.

Additional Considerations

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there is a general rating formula for rating acquired psychiatric disorders, consideration of other diagnostic codes for evaluating the disability is not appropriate.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected acquired psychiatric disorders.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, the Board finds that it does not support a higher rating under any applicable diagnostic code.  Indeed, much of the medical evidence is based exclusively on the Veteran's own reported symptoms.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's acquired psychiatric disability are fully contemplated by the applicable rating criteria. As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations, VA treatment records, and private treatment records. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for acquired psychiatric disability is not warranted. 38 C.F.R. § 3.321(b)(1).

The issue of entitlement to a TDIU is addressed below in the remand.
ORDER

The appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

Entitlement to an initial rating for an acquired psychiatric disability in excess of 50 percent prior to October 8, 2009 is denied.

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disability from October 8, 2009 to October 7, 2013 is denied.


REMAND

As to the issue of entitlement to a TDIU, the April 2012 remand directed the AOJ to obtain a VA examination to determine whether his service-connected disabilities prevented him from securing and following employment for which his education and occupational experience would otherwise qualify him.  In pertinent part, the remand directed the examiner to review the claims folder and opine, as to any period since July 1998, whether it is at least as likely as not that the Veteran's service-connected disabilities would, in combination, be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.  It is noted that since that remand a total rating has been assigned effective October 8, 2009, when the 70 percent rating was assigned for the psychiatric disorder.  As discussed, there is a need for further review, and ultimately consideration of whether a TDIU on an extraschedular basis is for consideration.

In a November 2013 opinion, the Veteran was afforded a VA examination; however, the examiner there stated that he did not review the claims folder and failed to address whether the Veteran's employability had remained the same since July 1998 or whether there had been distinct periods of employability.  Thus, the examination report does not substantially comply with the prior remand directives.  See Stegall, 11 Vet. App. at 271.

Moreover, the examiner's opinion relied in part on the Veteran's age.  See 38 C.F.R. § 3.341(a) (prohibiting a finding of unemployability based on advancing age where service-connected disabilities are less than 100 percent).  Although emails dated from December 2013 show that the RO attempted to obtain an addendum opinion to address this issue, the examiner responded stating, "this is an absurd request...I think you need another psychiatric evaluation.  It is time VA recognizes [that] regardless of what your regulations state, that in the real world, there is age discrimination, and it affects employability.  I regret that reality is not an acceptable explanation."  In light of the examiner's express unwillingness to provide an examination that conforms to VA regulations, an evaluation from a different examiner is warranted.

In October 2011, after the current issues on appeal were certified to the Board, the Veteran submitted a timely VA Form 9 in response to an August 2011 statement of the case regarding the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a fractured left humerus, a left hand disorder, a left hip disorder, internal bleeding, a temporomandibular joint disorder, depression, and broken teeth.  In connection with his substantive appeal, the Veteran requested a Board videoconference hearing; however, as noted above, the November 2011 hearing did not address that issue.  That hearing request has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. In connection with the claim of entitlement to compensation under 38 U.S.C.A. § 1151, schedule the Veteran for a videoconference hearing at the earliest available opportunity and notify the Veteran and his representative of the date and time of the hearing, in accordance with applicable procedures.

2. Thereafter, forward the records to a VA psychologist or psychiatrist who has not examined the Veteran for a review of the record a discussion of functional/employment impairment caused by the psychiatric disorder prior to October 8, 2009.  

The electronic claims folders must be available to the examiner for review; consideration of such should be reflected in the completed report.

The examiner should discuss the functional impairment caused by the service connected disorder for the period prior to October 8, 2009.  Industrial and social impairment should be set out.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim(s).  As appropriate consideration should be given to whether the TDIU issue is in need of referral for extraschedular consideration or adjudication.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


